Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.
Claims 1, 10, and 13-17 are currently amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al., (hereinafter Azizi) U.S. Pub. No. 2019/0364492, in view of Wang U.S. Pub. No. 2019/0372750.

Azizi teaches the invention as claimed, including a central control device for Internet of Things, wherein the central control device comprises: 
a central control processor configured to perform a central control function of the central control device under control of a first clock signal (abstract, par. 0317, 0326, 0334, 0349, 0406, 1099, 1109); 
a circuit configured to perform data communication between the central control device and a plurality of application devices in the Internet of Things (par. 0326, 1074, 0186, 1009, 1092, 1099-1101); 
an interface configured to perform data transmission between the central control processor and the circuit (par. 1098-1099, 1107-1109).
However, Azizi does not explicitly teach a synchronous-asynchronous interface  and an asynchronous circuit performs data communication between the central control device and a plurality of application devices in the IoTs, wherein an application control processor of each application device performs an application function under control of a second clock signal, and the second clock signal and the first clock signal are different.
Wang teaches an asynchronous circuit performs data communication between the central control device and a plurality of application devices in the IoTs, wherein an application control processor of each application device performs an application function under control of a second clock signal, and the second clock signal and the first clock signal are different (abstract, par. 0182, 0189, 0194-0196).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Azizi and Wang in order to provide an efficient 

 As to claim 2, Azizi-Wang teaches the invention as claimed, including the central control device of claim 1, wherein the central control processor is further configured to: 
transmit a request signal to one of the plurality of application devices via the asynchronous circuit, the request signal indicating that the central control device wishes to transmit data to the application device (Azizi, par. 0637-0638, par. 0317, 0326, 0334, 0349, 0406, 1098-1099, 1109, Wang, par. par. 0182, 0189, 0194-0196); 
receive a response signal from the application device via the asynchronous circuit, the response signal indicating that the application device is able to receive data transmitted by the central control device (Azizi, par. 0326, 1074, 0186, 1009, 1092, 1099-1101, Wang, par. 0182, 0189, 0194-0196); and 
transmit data to the application device via the asynchronous circuit in response to the response signal (Azizi, par. 1099, 1107-1109, Wang, par. 0182, 0189, 0194-0196). 

As to claim 3, Azizi-Wang teaches the invention as claimed, including the central control device of claim 1, wherein the central control processor is further configured to: 
receive a request signal from one of the plurality of application devices via the asynchronous circuit, the request signal indicating that the application device wishes to 
transmit a response signal to the application device via the asynchronous circuit, the response signal indicating that the central control device is able to receive data transmitted by the application device (Azizi, par. 0326, 1074, 0186, 1009, 1092, 1099-1101, Wang, par. 0182, 0189, 0194-0196); and 
receive data transmitted from the application device via the asynchronous circuit communication unit (Azizi, par. 1099, 1107-1109, Wang, par. 0182, 0189, 0194-0196). 

As to claim 4, Azizi-Wang teaches the invention as claimed, including the central control device of claim 1, wherein the synchronous-asynchronous interface is further configured to: 
receive a first data signal based on a first input data transmitted by the central control processor under the control of the first clock signal (par. 0637-0638, par. 0317, 0326, 0334, 0349, 0406, 1099, 1109); 
generate a second data signal and a third data signal for representing the first input data according to the received first data signal, wherein the second data signal and the third data signal are complementary (Azizi, par. 0326, 1074, 0186, 1009, 1092, 1099-1101, Wang, par. 0182, 0189, 0194-0196); 
transmit the second data signal and the third data signal to the asynchronous circuit, wherein the asynchronous circuit is configured to output a first output data corresponding to the first input data based on the second data signal and the third data signal (Azizi, par. 1099, 1107-1109, Wang, par. 0182, 0189, 0194-0196). 

As to claim 5, Azizi teaches the invention as claimed, including the central control device of claim 4, wherein the synchronous-asynchronous interface is further configured to: 
receive a fourth data signal and a fifth data signal, transmitted by the asynchronous circuit, based on a second input data, wherein the fourth data signal and the fifth data signal are complementary (par. 0637-0638, par. 0317, 0326, 0334, 0349, 0406, 1099, 1109); 
generate a sixth data signal for representing the second input data according to the received fourth data signal and fifth data signal (par. 0326, 1074, 0186, 1009, 1092, 1099-1101); 
transmit the sixth data signal to the central control processor, wherein the central control processor is configured to output a second output data corresponding to the second input data based on the sixth data signal under the control of the first clock signal (par. 1099, 1107-1109). 
 
As to claim 6, Azizi teaches the invention as claimed, including the central control device of claim 1, wherein the asynchronous circuit is configured to perform an encryption operation on data to be transmitted (par. 0779, 01784). 

As to claim 7, Azizi-Wang teaches the invention as claimed, including the central control device of claim 6, wherein the encryption operation currently performed in the asynchronous circuit is scheduled so that a working power of the asynchronous 

As to claim 8, Azizi teaches the invention as claimed, including the central control device of claim 7, wherein scheduling the encryption operation currently performed in the asynchronous circuit comprises: scheduling the currently performed encryption operation based on a pre-measured change in power consumption of the asynchronous circuit over time when the asynchronous circuit performs the encryption operation according to an algorithm (Azizi, par. 0607, 0655, 0779, Wang, par. 0182, 0189, 0194-0196). 

As to claim 9, Azizi teaches the invention as claimed, including the central control device of claim 6, wherein the asynchronous circuit is further configured to perform a random operation in a process of performing data encryption to generate random power consumption (par. 0779, 1784). 

Claims 10-17 have similar limitations as claims 1-9; therefore, they are rejected under the same rationale.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444